8 F.3d 28
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eddie Paul MUNOZ, Plaintiff-Appellant,v.CLARK COUNTY BUSINESS LICENSE DEPARTMENT, Defendant-Appellee.
No. 93-15154.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 3, 1993.*Decided Sept. 17, 1993.

Before:  BROWNING, SCHROEDER, and HALL, Circuit Judges.


1
MEMORANDUM**


2
In this action under 42 U.S.C. § 1983, Eddie Paul Munoz (Munoz), appeals pro se the district court's granting of summary judgment for defendant Clark County Business License Department (County).   The district court found Munoz's complaint was barred under the doctrine of res judicata because the issues contained therein were litigated in a previous state court action, Munoz v. Clark County Business License Dep't et al., Case No. A302849.   We review  de novo, see Guild Wineries and Distilleries v. Whitehall Co., 853 F.2d 755, 758 (9th Cir.1988), and we AFFIRM.


3
In denying Munoz's writ of mandamus, Nev.Rev.Stat. § 34.170, the state court found Munoz did not have a claim against the County, but had an adequate remedy against the remaining defendants in trespass.   This finding was affirmed by the Nevada supreme court.   Federal Rule of Civil Procedure 41(b) provides that, unless otherwise specified, a dismissal operates as an adjudication on the merits.   A final judgment on the merits in a state court operates as a res judicata bar which precludes relitigation of a claim in federal court.   Allen v. McCurry, 449 U.S. 90, 95 (1980).   Accordingly, the district court's order granting summary judgment for the County is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3